Title: To Thomas Jefferson from William Duane, 27 November 1804
From: Duane, William
To: Jefferson, Thomas


                  
                     
                        27 Nov. 1804
                     
                  
                  Th: Jefferson, President U States,
                  To Wm Duane   
                        Dr.   
                  
                  1803
                  
                     
                        October
                        18
                        
                        To 1 copy Mississippi Question,
                        $ 1
                        “
                        
                     
                     
                        
                        “
                        
                        To 1 qrt. bottle Ink,
                        1
                        06
                        
                     
                     
                        Novr.
                        1
                        
                        To 1 copy Ellicott’s Journal,
                        6
                        50
                        
                     
                     
                        
                        “
                        
                        To 1 do. Wilson’s Egypt,
                        3
                        “
                        
                     
                     
                        
                        28.
                        
                        To 1 do. Playfair’s Atlas,
                        7.
                        50
                        
                     
                     
                        
                        29
                        
                        To 1 qr. hot pressed letter paper,
                        “
                        50
                        
                     
                     
                        Decr.
                        3
                        
                        To 1 ream fine vellum Hot pressed letter paper,
                        7
                        50
                        
                     
                     
                        
                        9
                        
                        To 1 copy Stevens’ Wars,
                        25
                        “
                        
                     
                     
                        1804
                        
                        
                        
                        
                        
                        
                     
                     
                        Jany.
                        18
                        
                        To 1 Ct.. Irish Wafers,
                        2
                        50
                        
                     
                     
                        
                        “
                        
                        To 1 pint Copying Ink,
                        1.
                        “
                        
                     
                     
                        
                        “
                        
                        To 1 qrt. common Ink,
                        “
                        50
                        
                     
                     
                        Feby.
                        2
                        
                        To 1 four sheet maps U States,
                        8
                        “
                        
                     
                     
                        
                        10
                        
                        To 1 copy New Testament
                        1
                        50
                        
                     
                     
                        March
                        2
                        
                        To 1 ream Invitations,
                        20
                        “
                        
                     
                     
                        
                        14
                        
                        To 1 do. fine wove hot pressed letter paper,
                        7
                        50
                        
                     
                     
                        June
                        2
                        
                        To 100 common Quills,
                        1
                        “
                        
                     
                     
                        
                        13
                        
                        To 1 phial Copying Ink,
                        “
                        50
                        
                     
                     
                        July
                        20
                        
                        To 1 copy Pleasing Preceptor,
                        2
                        25
                        
                     
                     
                        
                        
                        
                        To 1 do Father’s Instructor,
                        1
                        25
                        
                     
                     
                        
                        
                        
                        To 1 do. Plurality of Worlds,
                        1
                        “
                        
                     
                     
                        
                        
                        
                        To 1 do. Henry 62½ & 1 Herwit 62½ 
                        1
                        25
                        
                     
                     
                        
                        
                        
                        To 1 do. History of Little Dick 50. & 1 Juvenile trials 18½/100
                        
                        “
                        68
                        ½
                     
                     
                        
                        
                        
                        To 1 Parallel Rule 
                        2
                        “
                        
                     
                     
                        Octr.
                        6
                        
                        To 2 phials Copying Ink,
                        1
                        “
                        
                     
                     
                        
                        30
                        
                        To 1 ream Hot pressed letter paper,
                        7
                        “
                        
                     
                     
                        Novr.
                        27
                        
                        To 500 Invitations, (printing)
                        
                                
                           10
                        
                        
                           50
                        
                        
                     
                     
                        
                        
                        
                        
                        
                           
                              $121
                           
                        
                        
                           49
                        
                        ½
                     
                  
                  	
                  
               